Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated April 13, 1992 (People v Sisco, 182 AD2d 1149), affirming a sentence of the Supreme Court, Queens County, imposed July 11, 1990, on the ground of ineffective assistance of appellate counsel.
*424Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Thompson, Ritter and Copertino, JJ., concur.